
	
		I
		112th CONGRESS
		2d Session
		H. R. 6041
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Markey (for
			 himself, Mr. Holt, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide that the Secretary of the Interior shall
		  require the disclosure of political contributions as a condition of accepting
		  bids for oil and gas leases of Federal onshore and offshore
		  lands.
	
	
		1.Short titleThis Act may be cited as the
			 Obtaining Information Through Leasing
			 on Money and Disclosure Act or the OIL Money Disclosure Act.
		2.Information required
			 before granting of oil or gas lease
			(a)Information
			 requiredThe Secretary of the
			 Interior shall issue new oil and gas leases of Federal lands under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.) and submerged lands under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) only to a bidder that has
			 submitted to the Secretary a list containing the date, amount, and recipient of
			 the following for the 5-year period preceding the submission of the bid to the
			 Secretary:
				(1)Any payments
			 consisting of a contribution, expenditure, independent expenditure, or
			 disbursement for an electioneering communication that is made by the bidder
			 with respect to any election for Federal office.
				(2)Any disbursement
			 of funds (other than a payment described in paragraph (1)) made by the bidder
			 with the reasonable expectation that the individual or entity will use the
			 funds to make a payment described in paragraph (1).
				(b)PublicationThe
			 Secretary shall publish each list submitted under subsection (a) within 10 days
			 after the date the Secretary receives the list.
			(c)DefinitionsIn
			 this section each of the terms contribution,
			 expenditure, independent expenditure,
			 electioneering communication, candidate,
			 election, and Federal office has the meaning given
			 such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et
			 seq.).
			
